Citation Nr: 0127002	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  00-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 
1999, for the award of service connection for a low back 
disorder.

2.  The propriety of the initial rating of 40 percent 
assigned for the veteran's loss of motion of the lumbar spine 
due to post surgical changes and degenerative disc disease.   

(The issues of whether there was clear and unmistakable error 
in April 1955 and March 1997 Board decisions are the subject 
of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1943 to May 
1946, and from February to April 1949.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which awarded service connection 
and assigned an initial 10 percent rating for lumbosacral 
strain, effective January 6, 1999.  The veteran timely 
appealed the RO's decision as to the rating assigned, as well 
as the effective date of the award of service connection.  

During the pendency of this appeal, in May 2001, the RO 
granted service connection for degenerative disc disease of 
the lumbar spine, and increased the initial rating assigned 
to 40 percent (from January 6, 1999) for loss of motion of 
the lumbar spine due to post-surgical changes and 
degenerative disc disease; the RO also then awarded a 100 
percent rating for loss of use of the feet due to 
degenerative disc disease.  

Because the veteran has disagreed with the initial rating 
assigned for his low back disorder, the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Further, although the rating was increased 
from 10 percent to 40 percent during the pendency of the 
appeal, this constitutes less than the maximum available 
benefit, and the claim for a higher initial evaluation 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

It is noted that the veteran's attorney submitted a letter, 
dated in July 2001, asking for an earlier effective date for 
the 100 percent and 40 percent ratings assigned for the loss 
of use of feet and the loss of motion of the lumbar spine due 
to post-surgical changes and disc disease.  He also requested 
an earlier effective date for the award of service connection 
and the ratings assigned for arthritis of the thoracic and 
cervical spine.  In addition, he requested an earlier 
effective date for the award of special monthly compensation.  
As these issues have not been adjudicated, they are not 
before the Board.  However, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a March 1997 decision, thh Board denied the  veteran's 
claim for service connection for a low back disorder.  

2.  On January 6, 1999, the veteran, through his attorney, 
filed a petition to reopen his claim for service connection 
for a low back disorder. 

3.  Since the January 1999 effective date of the grant of 
service connection, the veteran's low back disorder has been 
primarily manifested by severe limitation of motion of the 
lumbar spine, sciatic neuropathy, severe pain on motion, and 
inability to bear weight on the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
6, 1999, for an award of service connection for a low back 
disorder are not met.  38 U.S.C.A. §§ 5110(a), 7103, 7104 
(West 1991); 38 C.F.R. §§ 3.400, 20.1100 (2000).

2.  Since the January 1999 effective date of the grant of 
service connection for a low back disorder, the criteria for 
a rating in excess of 40 percent for loss of motion of the 
lumbar spine due to post surgical changes and degenerative 
disc disease have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295, 8520 
(2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified, as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001)).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Pertinent regulations (which implement the Act but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, the implementing regulations are also effective 
November 9, 2000.  Id.

The record indicates that the RO has had the opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law, and that the requirements of the new law 
have been satisfied.  It is specifically noted that in March 
2001, the RO sent the veteran a letter advising him of the 
enactment of this new law and notified him that he may submit 
or receive assistance in obtaining any additional evidence.  
In addition, it is noted that the pertinent medical records 
have been obtained and associated with the claims file, and 
the RO has fulfilled its duty to assist by providing the 
veteran with comprehensive VA examinations. The veteran has 
not identified any additional relevant evidence that has not 
been requested or obtained, and there is no indication that 
there is any outstanding evidence that is necessary for 
adjudication of the issues on appeal.  

In addition, by virtue of the April 2000 Statement of the 
Case (SOC), the veteran was advised of the laws and 
regulations governing the claim, and, hence, was given notice 
of the information and evidence necessary to substantiate the 
claims.  In this regard, the Board notes that subsequent to 
issuance of a rating decision in May 2001, the RO did not 
issue a Supplemental SOC; nonetheless, the Board finds that 
the veteran has, in no way been prejudiced by this omission.  
As indicated above, the April 2000 SOC provided the veteran 
with the pertinent laws and regulations; the SOC also noted 
the evidence that was considered, and the reasons for the 
decisions made.  In addition, the actual May 2001 rating 
decision, a copy of which was furnished to both the veteran 
and his attorney (after the March 2001 letter by the RO 
adressing the VCAA), addressed the pertinent evidence of 
record, to include evidence received since the SOC, as well 
as the reasons for the decisions made.  The Board thus 
concludes that the all actions necessary under the VCAA have 
been accomplished and that the claim is ready to be 
considered on the merits.  

1.  Earlier Effective Date

In general, the effective date of an award based on an 
original claim, a claim to reopen after final adjudication, 
or a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a) (West 1991).  In the case of new and 
material evidence received after a final disallowance, the 
effective date of an award will be the date of receipt of the 
new claim or the date that entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q).    

The record indicates that in May 1946, the veteran filed a 
claim for service connection for a back condition.  The RO 
denied that claim in a July 1946 decision.  Between 1946 and 
1954, the veteran requested service connection for his back 
disorder on numerous subsequent occasions, which were denied 
by the RO, and eventually appealed to the Board.  In a 
decision dated in April 1955, the Board denied the claim of 
entitlement to service connection for chronic low back 
strain.

In December 1993, the veteran filed a petition to reopen his 
claim for service connection for a back condition.  In a 
March 1997 decision, the Board determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a back disorder.  As reconsideration 
of that decision has not been granted, and no other exception 
to finality applies, that decision is final (and, hence, may 
not serve as the basis for any subsequent grant of the 
benefits sought).  See 38 U.S.C.A. §§ 7103, 7104 (West 1991); 
38 C.F.R. § 20.1100.  

The next action pertinent to the claim on appeal is the claim 
for service connection for a back disorder filed, by the 
veteran, on January 6, 1999.  In connection with this, the RO 
determined that the criteria for a grant of service 
connection for a low back disorder had been met, and 
appropriately assigned an effective date of January 6, 1999, 
the date of the reopened claim for the benefits sought.  38 
C.F.R. § 3.400(q).  As there is no earlier filed, pending 
claim pursuant to which benefits could have been granted, an 
effective date earlier than January 6, 1999, for the award of 
service connection for a low back disorder, cannot be 
granted.  38 C.F.R. § 3.400(q).  

In August 2001, the Board received written arguments in 
support of an earlier effective date from the veteran's 
attorney.  He argues that 38 C.F.R. § 3.400(q) is 
inconsistent with 38 U.S.C.A. § 5110(a) and should be 
invalidated.  The statute states that the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  The veteran's attorney relies on 
McGrath v. Gober, 14 Vet. App. 28 (2000), in support of his 
argument that the provisions of 38 C.F.R. § 3.400(q) are 
inconsistent with the "facts found" provisions of 
38 U.S.C.A. § 5110(a), in that but for 38 C.F.R. § 3.400(q), 
the effective date of an award in a reopened claim would be 
based on the date of the original application for benefits 
and the facts found.  It is further asserted that since VA 
requires an application (referring to the application 
therefor provision in the statute) only for original claims, 
and not for reopened claims, the effective date should be in 
accordance with the facts found in this case, which would be 
1946.

With regards to these arguments, the Board must state, 
initially, that the Board is not the appropriate forum before 
which to advance an argument that a regulation should be 
invalidated.  Having said that, however, the Board must also 
state that it finds no inconsistency between the regulation 
and the statute.  First, it is noted that the statute appears 
to use the words application and claim to refer to the same 
thing, namely, applying for VA benefits.  See, e.g., 
38 U.S.C.A. §§ 5101, 5102, 5103.  The regulation also 
indicates than application or claim are one and the same.  
See 38 C.F.R. § 3.1(p).  Further, if the statute were to be 
read as the veteran's attorney suggests, it would, in 
essence, make other statutory provisions, such as those that 
pertaining to finality of decisions (e.g., 38 U.S.C.A. 
§§ 7103, 7105(c), 7111) either unnecessary or of no practical 
effect. 

The Board also finds the claimant erroneously relies upon the 
McGrath case as support for his proposition that 38 C.F.R. 
§ 3.400(q) should be invalidated.  In the McGrath case, the 
Board determined that a claim for service connection for a 
nervous condition (PTSD) had remained pending since 1972, but 
found that entitlement to an effective date earlier than 1992 
(the date the veteran filed another application for service 
connection for PTSD) was not warranted.  McGrath, 14 Vet. 
App. at 35.  The Board stated that it did not challenge a 
1994 medical opinion which found that the veteran indeed had 
PTSD in 1972, but that he was misdiagnosed with 
schizophrenia; rather, it determined that since the revision 
of the diagnosis did not exist prior to 1992, an effective 
date earlier than 1992 was not warranted.  Id.  The Court 
held that when an original claim for benefits is pending, the 
date that evidence is submitted or received is irrelevant and 
the effective date of an award shall be in accordance with 
the facts found (but no earlier than the date of receipt of 
application therefor).  Id.  The McGrath case is clearly 
different from the case at hand.  In that case, there was no 
final adjudication of the original claim for service 
connection. Thus, in determining the effective date of 
service connection, the date of submission of evidence was 
irrelevant.  

On the contrary, however, this case does not involve an 
original claim, but, rather, a reopened claim for the 
benefits sought.  Thus, the McGrath decision has no direct 
bearing on the case at hand, and there is nothing in the 
Court's decision which can be interpreted as lending support 
for the proposition advanced by the claimant.  While the 
effective date of an award must be in accordance with the 
facts found, it cannot be earlier than the date of receipt of 
the claim, which, in this case, was January 6, 1999.  

For all the foregoing reasons, the Board finds that as there 
is no basis for assignment of a effective date earlier than 
January 6, 1999, for the award of service connection for a 
back disorder, the claim for that benefit must be denied.  In 
reaching this conclusion,  the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

2. Rating

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).

The maximum rating for limitation of motion of the lumbar 
spine or for lumbosacral strain is 40 percent.  38 C.F.R. 
§ 4.71a, DC 5292 and 5295.  Under DC 5289, a 40 percent 
rating is assigned for ankylosis of the lumbar spine at a 
favorable angle, and a 50 percent rating is assigned for 
ankylosis at an unfavorable angle.  Under DC 5293, a maximum 
rating of 60 percent may be assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71, DC 5293.  
In order to receive a rating higher than 60 percent, there 
would have to be fracture of the spine with cord involvement 
(which is not the case here) or complete paralysis of the 
sciatic nerve.  38 C.F.R. Part IV, DC 5285, 8520.  

In a precedent opinion, the VA General Counsel has held that 
when a veteran has received less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion, i.e., Diagnostic Code 5292.  VAOPGCPREC 36-97, 63 
Fed. Reg. 31262 (1998).

VA must consider and discuss the impact of pain (and other 
factors) in making its rating determination.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  38 U.S.C.A. § 4.40 provides, in part 
that functional loss may be due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  The section also 
provides that weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

Thus, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting 
a higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

The record indicates that the veteran was initially awarded 
service connection and rated 10 percent disabled for lumbar 
strain, under DC 5295.  The RO subsequently determined that 
the veteran's lumbar disc disease and post-operative changes 
were also service connected.  By means of a rating decision 
dated in May 2001, the RO awarded the veteran a 40 percent 
rating for loss of motion of the lumbar spine due to post 
surgical changes and degenerative disc disease, and a 100 
percent rating for loss of use of both feet due to 
degenerative disc disease of the lumbar spine.  These ratings 
were assigned from the date of the petition to reopen the 
claim for service connection for a back disorder.  The RO 
determined that a 40 percent rating was warranted under DC 
5292 for severe limitation of motion.  The RO found that, 
because the veteran has been assigned a 100 percent rating 
for loss of use of his feet under DC 5110, rating the 
radiculopathy and sciatic neuropathy under DC 5293 would 
violate the pyramiding regulations, .        

The Court has acknowledged that when an appellant has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In Bierman 
v. Brown, 6 Vet. App. 125 (1994), it was noted that 
manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative or overlapping) could be rated under a 
diagnostic code different from Diagnostic Code 5293 without 
violating the VA anti-pyramiding regulation of 38 C.F.R. § 
4.14.  However, the evaluation of the "same disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.   The Court has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  See also Esteban and Bierman, supra.

The Board notes that the evidence of record clearly supports 
a finding of pronounced intervertebral disc syndrome under DC 
5293.  The veteran has lumbar disc disease resulting in 
severe limitation of motion of the spine, sciatic neuropathy, 
severe pain on movement, and muscle wasting, among others.  
The fact that he is now unable to walk due to the long-term 
effects of pain and inactivity caused by lumbar disc disease 
is a clear indication that the criteria for a 60 percent 
rating are met under DC 5293.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); VAOPGCPREC 36-
97, 63 Fed. Reg. 31262 (1998).  In addition, the record also 
supports a finding of complete paralysis of the sciatic nerve 
(the foot dangles and drops, no active movement possible of 
muscle below the knee, flexion of knee weakened or lost) and 
the assignment of an 80 percent rating under DC 8520.  

However, in this case, the RO has chosen to rate the 
veteran's neurological symptoms under DC 5110, awarding him a 
100 percent rating.  From a hypothetical standpoint, an 
individual could have loss of use of his/her feet without 
having  pronounced intervertebral disc syndrome or complete 
paralysis of the sciatic nerve.  Likewise, an individual 
could have the symptoms associated with pronounced 
intervertebral disc syndrome without loss of use of feet or 
legs.  However, in this case, the reason the veteran has loss 
of use of his feet is the same neurological symptoms which 
would entitle him to the 60 or 80 percent ratings under DC 
5293 or DC 8520, respectively.  That is, it was determined by 
the RO, that the veteran's neurological symptoms, which could 
be rated under DC 5293 or 8520, resulted in loss of use of 
the feet, and the RO chose to rate that disability under DC 
5110.  The current VA examinations of record note that the 
veteran has loss of use of his legs because of his low back 
disorder.  VA examination in March 2001 indicates that 
demineralization of the spine and pelvic bones, as well as 
the disability of the lumbar spine resulted in the veteran's 
inability to weight-bear on either leg.  The demineralization 
was secondary to the inactivity, which was secondary to the 
pain, which was secondary to the discs, which were secondary 
to the fall in service.  Thus, the inability to use his legs 
stems from and is because of his neurological symptoms, which 
the RO has chosen to rate under DC 5110 (clearly a more 
favorable rating code), rather than DC 5293 or 8520.  The 
Board finds that under the facts presented in this case, 
assignment of an additional rating for the veteran's 
neurological symptoms under DC 5293 or DC 8520 would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14.

The record indicates that he is receiving the maximum rating 
allowed for limitation of motion of the lumbar spine.  While 
one could arguably find that the veteran's functional 
limitations of the low back warrant a rating for ankylosis of 
the lumbar spine under the DeLuca principles, given that no 
active or passive motion of the spine was possible during VA 
examination in May 2000, he is still not entitled to a higher 
rating since the maximum rating for favorable ankylosis is 40 
percent.  As diagnostic tests, to include x-rays in August 
1997 and May 2000, as well as numerous other diagnostic tests 
which were reported in a December 1998 private evaluation 
report, do not present evidence of ankylosis at an 
unfavorable angle, entitlement to the higher rating of 50 
percent is not warranted under DC 5289.   The evidence of 
record does not support an increased rating and there is no 
doubt to be resolved.  38 C.F.R. § 4.3 (2000).

The Board has considered whether "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.



ORDER

An effective date earlier than January 6, 1999, for the award 
of service connection for a low back disorder is denied.

A rating in excess of 40 percent for loss of motion of the 
lumbar spine due to post surgical changes and degenerative 
disc disease is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

